               Case 1:21-mc-50471-TLL ECF No. 1, PageID.1 Filed 04/07/21 Page 1 of 11
                                                                   AUSA:      Roy R. Kranz                 Telephone: (989) 895-5712
AO 106 (Rev. 04/10) Application for a Search Warrant   Agent:                 Phil Mata, BIA               Telephone: (989) 775-4700


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No.    1:21-mc-50471
THE PREMISES KNOWN AS 7183 BELLEVUE DR.,                                )                      Judge: Ludington, Thomas L.
MOUNT PLEASANT, MICHIGAN                                                )                      Filed: 04-07-2021
                                                                        )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A

located in the              Eastern               District of               Michigan            , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
Title 18 U.S.C. § 1111                                   Murder within the territorial jurisdiction of the United States


          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                              ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Applicant’s signature
                                                                        Phil Mata, Agent, BIA
                                                                                               Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:           April 7, 2021
                                                                                                 Judge’s signature
City and state: Bay City, Michigan                                      Patricia T. Morris,            U. S. Magistrate Judge
                                                                                               Printed name and title
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.2 Filed 04/07/21 Page 2 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF THE SEARCH
OF 7183 BELLEVUE DR., MOUNT                 Case No.
PLEASANT, MICHIGAN

                      AFFIDAVIT IN SUPPORT OF AN
                    APPLICATION UNDER RULE 41 FOR
                    A WARRANT TO SEARCH AND SEIZE

      I, Phil Mata, being first duly sworn, hereby depose and state that the

following is true and correct to the best of my knowledge and belief, and that this

petition is based on the following facts:


                    INTRODUCTION AND BACKGROUND


        1.     I am a Bureau of Indian Affairs certified criminal investigator and an

“investigative or law enforcement officer of the United States” within the meaning

of Section 2510(7) of Title 18, United States Code, that is, I am authorized by law

to conduct investigations of and to make arrests for offenses enumerated in Section

2516 of Title 18, United States Code.


        2.     I have been employed by the Saginaw Chippewa Tribal Police

Department for over 21 years. In connection with my official duties, I investigate

violations of federal criminal laws, state criminal laws, and tribal criminal laws.


        3.     The facts in this affidavit come from my personal observations,
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.3 Filed 04/07/21 Page 3 of 11




training, experience, and information obtained from other officers and witnesses.

As part of my employment, I have received training in and been involved in (a) the

analysis of documentary and physical evidence; (b) crime scene investigations; (c)

controlled substance investigations; (d) the use of electronic devices in the

commission of criminal offenses; (e) interviews of defendants and witnesses; and

(f) the collection of forensic evidence.

        4.     This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not set forth all my knowledge

about this matter.


        5.     I make this affidavit in support of an application under Rule 41 of

the Federal Rules of Criminal Procedure for a warrant to search the premises

known as 7183 Bellevue Dr., Mount Pleasant, Michigan, (Target Residence) as

well as outbuildings and vehicles within the curtilage which are associated with or

under the control of an occupant of the residence, as further described in

Attachment A, for the things described in Attachment B. I believe that that there

exists probable cause to believe that evidence will be found in the residence

identified in this affidavit of violations of Title 18 U.S.C. § 1111 (Murder within

the territorial jurisdiction of the United States).
                                            2
   Case 1:21-mc-50471-TLL ECF No. 1, PageID.4 Filed 04/07/21 Page 4 of 11




                    STATEMENT OF PROBABLE CAUSE


       6.     On April 7, 2021, at approximately 0030 hrs., Jacob Allen Osawabine

(JACOB) contacted Tribal dispatch to report that he had just shot his father, James

Gordon Osawabine Sr. at 7183 Bellevue Dr., Mount Pleasant, Michigan, the Target

Residence.


       7.     The Target Residence is located on the Isabella Indian Reservation

within Indian country.


       8.     Both JACOB and his father, James Gordon Osawabine Sr. are

“Indian.”


       9.     Officers from the Saginaw Chippewa Tribal Police Department, along

with Michigan State Police troopers, responded to the Target Residence and upon

arrival ordered JACOB out of the Target Residence.


       10.    Officers observed James Gordon Osawabine Sr. lying face up on the

floor near the front door of the Target Residence. He appeared to have suffered a

gunshot wound to the head and was bleeding.




                                        3
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.5 Filed 04/07/21 Page 5 of 11




        11.    Officers provided medical aid to the victim while other officers

performed a protective sweep of the Target Residence to determine whether any

other occupants were injured and to ensure officer safety.


        12.    During the protective sweep of the residence, officers observed a long

gun in the kitchen and a handgun with boxes of ammunition located in an upstairs

bedroom.


        13.    JACOB was taken into custody and transported to the Saginaw

Chippewa Tribal Police Department.             At the department he was provided

State/Federal Miranda warnings and his tribal rights, all of which he waived and

agreed to speak with investigators. JACOB indicated that he was home with his

father when his father left to get cigarettes and a beer. Shortly after his father left,

JACOB heard the front door open. Believing that someone was breaking in, JACOB

grabbed his .38 revolver and fired a warning shot down the stairwell from the

upstairs. He then went down the stairs and fired a second shot toward the door.

After firing the second shot JACOB indicated that he realized he had shot his father.

JACOB then contacted Tribal Dispatch to report the shooting.




                                           4
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.6 Filed 04/07/21 Page 6 of 11




        14.   JACOB indicated to investigators that there are security cameras

located at the Target Residence and that recordings from the cameras can be viewed

on his phone and iPad.


        15.   James Gordon Osawabine Sr. was pronounced deceased by an

emergency room physician at 0050 hrs. on April 7, 2021.


        16.   I know from my training and experience that the collection of forensic

evidence can provide investigators with evidence that will assist in determining the

circumstances surrounding the shooting that occurred at the Target Residence.


        17.   I know from JACOB’s interview that security cameras located at the

Target Residence may have recorded the shooting and that the security footage can

be viewed on JACOB’s cellular telephone and on his iPad.


        18.   The aforementioned facts support probable cause to believe that a

homicide occurred at the Target Residence in violation of Title 18 U.S.C. § 1111

(Murder within the territorial jurisdiction of the United States) and that a search of

the residence, any outbuildings, and vehicles located within the curtilage of the

property will provide evidence regarding the nature and circumstances of the

shooting.
                                          5
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.7 Filed 04/07/21 Page 7 of 11




        19.    I submit this affidavit in support of search warrant for 7183 Bellevue

Dr., Mount Pleasant, Michigan. I have reviewed the description of these premises,

and believe it to be accurate, particularized description of the premises to be searched

at this address.




                                        _____________________________
                                        Phil Mata
                                        Saginaw Chippewa Tribal Police Detective

Sworn to before me and signed in my presence
and/or by reliable electronic means.


_____________________________
Patricia T. Morris
United States Magistrate Judge




                                           6
                     Case 1:21-mc-50471-TLL ECF No. 1,AUSA:
                                                       PageID.8
                                                             ROY Filed 04/07/21 Page
                                                                 R. KRANZ             8 of 11(989) 895-5712
                                                                                  Telephone:
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Agent:              PHIL MATA, BIA               Telephone: (989) 775-4700


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No.     1:21-mc-50471
      THE PREMISES KNOWN AS 7183 BELLEVUE DR.,                             )                 Judge: Ludington, Thomas L.
      MOUNT PLEASANT, MICHIGAN                                             )                 Filed: 04-07-2021
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before April 21, 2021                       (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


Date and time issued:           April 7, 2021      9:24 am
                                                                                                       Judge’s signature

City and state:        Bay City, Michigan                                               Patricia T. Morris, U. S. Magistrate Judge
                                                                                                     Printed name and title
    Case 1:21-mc-50471-TLL ECF No. 1, PageID.9 Filed 04/07/21 Page 9 of 11




                                ATTACHMENT A

                             Location to Be Searched

      The residence located at 7183 Bellevue Dr., Mount Pleasant, Michigan,

including any outbuildings, vehicles, persons located at the premises.

      The residence is more fully described as:

      7183 Bellevue Dr. Chippewa Twp. located within the exterior boundaries of

the Saginaw Chippewa Indian Tribe. 7183 Bellevue is described as a tri level house

located on the north side on Bellevue Dr. with white colored vinyl siding and dark

gray shutters, a dark gray front door, and a two-stall attached garage. Having the

number 7183 attached on the tan plastic mailbox located in front of the residence.

The front part of the house faces the south. There is a black Lincoln Navigator in

the driveway that has no license plate and an unreadable VIN. Also to include any

vehicles or out buildings within the curtilage of the property for 7183 Bellevue Dr.




                                          7
  Case 1:21-mc-50471-TLL ECF No. 1, PageID.10 Filed 04/07/21 Page 10 of 11




                                 ATTACHMENT B


Items to be seized:

      a. Firearms, including but not limited to handguns, pistols, revolvers, rifles,

      shotguns, and other weapons;

      b. Any firearm accessories or ammunition;

      c. Any iPads;

      d. Any cellular telephones;

      e. Any evidence related to the death of James Gordon Osawabine Sr.;

      f. Any security devices including but not limited to cameras and security

      footage storage devices;

      g. Proof of residency.




                                         8
                   Case 1:21-mc-50471-TLL ECF No. 1, PageID.11 Filed 04/07/21 Page 11 of 11
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
